TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00506-CR


                                 The State of Texas, Appellant

                                                v.

                                 Glen Allen Burchers, Appellee


               FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
      NO. C-1-CR-19-200003, THE HONORABLE CHUCK MILLER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Pending before this Court is the State’s Motion to Dismiss Appeal in which the

State moves to dismiss its appeal. In accordance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure, the State’s motion to dismiss is signed by the attorneys for the State. No

decision of this Court having been delivered, the motion is granted, and the appeal is dismissed.

See Tex. R. App. P. 42.2(a); 43.2(f).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: September 19, 2019

Do Not Publish